Case 4:19-cv-00184-JHM-HBB Document 45 Filed 12/08/20 Page 1 of 7 PageID #: 317




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

 CIVIL ACTION NO. 4:19-CV-00184-JHM

 GRANITE STATE INSURANCE COMPANY                                                   PLAINTIFF

 V.

 STAR MINE SERVICES, INC.                                                        DEFENDANT

                               MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff’s Motion to Strike or, in the Alternative,

 Dismiss Defendant’s Counterclaim [DN 24] and Defendant’s Motion for Leave to File

 Counterclaim. [DN 30]. Fully briefed, this matter is ripe for decision. For the following

 reasons, Defendant’s Motion for Leave to File Counterclaim is DENIED.

                                         I. BACKGROUND

        Defendant Star Mine Services, Inc. (“Star Mine” or “Defendant”) is a now-defunct

 staffing services company based in Madisonville, Kentucky. [DN 1 ¶ 2, DN 29 at 1]. In early

 2018, Plaintiff Granite State Insurance Company (“Granite State” or “Plaintiff”) issued Star

 Mine a one-year workers’ compensation and employers’ liability insurance policy. [DN 1 ¶ 5].

 A dispute arose during that year, leading Granite State to cancel the policy three months early.

 [Id. at ¶ 15]. Star Mine dissolved soon after.

        When the dust settled, Granite State sued Star Mine for unpaid premiums from the

 nine-month period the policy was effective. [Id. at ¶¶ 19–21]. Granite State alleged Breach of

 Contract and Unjust Enrichment as alternative causes of action. [Id. at ¶¶ 22–42]. Nearly seven

 months after Star Mine answered the complaint, it filed a competing Breach of Contract

 counterclaim against Granite State. [DN 18]. Notably, the counterclaim seeks relief for the



                                                    1
Case 4:19-cv-00184-JHM-HBB Document 45 Filed 12/08/20 Page 2 of 7 PageID #: 318




 “economic losses” that Star Mine suffered as a result of the alleged breach. [Id. at ¶¶ 17–18].

 Star Mine’s basic theory is that Granite State breached the contract by cancelling without

 sufficient notice. The lack of notice meant that Star Mine could not secure alternative insurance

 before the policy cancellation took effect. [Id. at ¶¶ 11–14]. Since Star Mine could not operate

 without insurance, it was forced to shut down and terminate all its employment contracts,

 causing significant economic losses. [Id. at ¶¶ 15–18]. Star Mine did not seek leave before

 asserting the counterclaim.

        Granite State brings the instant motion to strike, or in the alternative, dismiss Star Mine’s

 counterclaim. [DN 24]. Granite State asserts that Star Mine’s counterclaim should be stricken

 because it did not seek leave to amend and even if it did, the counterclaim cannot survive a

 motion to dismiss. In return, Star Mine both (1) responded to Granite State’s motion on the

 merits [DN 29] and (2) filed a belated motion to amend its answer to assert a counterclaim.

 [DN 30]. Both motions are now before the Court.

                                          II. DISCUSSION

        The first issue is whether the Court can accept Defendant’s belated motion for leave or,

 instead, whether the counterclaim must be stricken because Defendant did not seek leave to

 amend before filing. Under Federal Rule of Civil Procedure 15, a party may amend a pleading

 as a matter of course within twenty-one days of service. FED. R. CIV. P. 15(a)(1). After that

 twenty-one-day window, amendments require consent of the opposing party or leave of court.

 FED. R. CIV. P. 15(a)(2). If a party amends a pleading without leave of court or opposing party

 consent, “it may either be considered a nullity or taken as properly introduced ‘as long as the

 amendments do not unfairly surprise or prejudice the defendant.’” Mattingly v. Jeff Ruby’s

 Louisville, LLC, No. 3:18-cv-565, 2019 WL 7407708, at *2 (W.D. Ky. Feb. 6, 2019) (quoting



                                                     2
Case 4:19-cv-00184-JHM-HBB Document 45 Filed 12/08/20 Page 3 of 7 PageID #: 319




 Hicks v. Resolution Trust Corp., 767 F. Supp. 167, 170 (N.D. Ill. 1991)) (internal citation

 omitted). Even though Defendant amended its pleading to assert a counterclaim nearly seven

 months after it filed its answer and did not seek leave to amend, the Court can accept the belated

 motion if leave is otherwise proper under Rule 15.

        The second issue, therefore, is whether leave to amend is proper under Rule 15(a)(2).

 Rule 15(a)(2) embodies a permissive policy toward amended pleadings—“[t]he court should

 freely give leave when justice so requires.” FED. R. CIV. P. 15(a)(2); Brown v. Chapman, 814

 F.3d 436, 442 (6th Cir. 2016). A district court may deny a motion to amend, however, because

 of (1) undue delay, (2) “bad faith or dilatory motive” by the party seeking to amend, (3)

 “repeated failure to cure deficiencies by amendments previously allowed,” (4) undue prejudice to

 the opposing party, or (5) futility of amendment. Foman v. Davis, 371 U.S. 178, 182 (1962).

 Plaintiff argues the Court should deny leave to amend because the proposed counterclaim will

 result in undue delay and cause undue prejudice.

        “Ordinarily, delay alone, does not justify denial of leave to amend.”            Morse v.

 McWhorter, 290 F.3d 795, 800 (6th Cir. 2002). There must also be prejudice to the opposing

 party or a burden on the court. Id. While courts construe Rule 15(a)(2) liberally, “at some point

 ‘delay will become undue, placing an unwarranted burden on the court, or will become

 prejudicial, placing an unfair burden on the opposing party.’” TIG Ins. Co. v. Hosp. Corp. of

 Am., No. 1:11-cv-43-JHM, 2014 WL 3118863, at *7 (W.D. Ky. July 7, 2014) (quoting Morse,

 290 F.3d at 800 (6th Cir. 2002)). “Courts typically find undue delay in cases that are post

 judgment . . . and in cases where discovery has closed and dispositive motion deadlines have

 passed.” Id. (quoting Owners Ins. Co. v. Hutsell, No. 2:12-cv-419, 2014 WL 2460132, at *3

 (E.D. Tenn. June 2, 2014)). There is undue prejudice when the new claim “significantly delay[s]



                                                      3
Case 4:19-cv-00184-JHM-HBB Document 45 Filed 12/08/20 Page 4 of 7 PageID #: 320




 the resolution of the dispute” or requires the opposing party to “expend significant additional

 resources to conduct discovery and prepare for trial.” Phelps v. McClellan, 30 F.3d 658, 663

 (6th Cir. 1994). The Court will consider each factor in turn.

    A. Delay

        The counterclaim is undoubtedly delayed. The counterclaim arises out of the same

 contract and course of action as Plaintiff’s original complaint, and the facts underlying the

 counterclaim were known at the time of the alleged breach. For example, one of Defendant’s

 breach of contract theories is that Plaintiff did not provide proper cancellation notice. [DN 18

 ¶ 11]. Defendant would only need to take one look at the insurance policy to determine whether

 Plaintiff complied with the notice provision. Yet, despite Defendant’s prior knowledge, it did

 not bring this claim until seven months after it answered the complaint.

        Defendant pushes back, arguing its counsel was not aware of Plaintiff’s breach of

 contract until it conferred with Defendant’s former owners and conducted discovery. [DN 29 at

 2]. But this argument is not well-taken. Defendant’s lack of communication with its former

 owners does not excuse dilatory filings. Nor does Defendant cite any information obtained in

 discovery that was not already in Defendant’s possession. For example, Defendant claims it only

 learned in discovery that Plaintiff never sent proper notice of cancellation. [Id.]. But the

 deposition testimony that Defendant cites is the testimony of Defendant’s owner. [Id.; DN 29-1].

 Defendant cannot claim ignorance of facts known to its owner.              Likewise, the remaining

 “revelatory” facts that Defendant claims it learned in discovery either were within Defendant’s

 knowledge prior to litigation or are unrelated to the breach of contract counterclaim Defendant

 attempts to bring. [See DN 29 at 2–3].




                                                     4
Case 4:19-cv-00184-JHM-HBB Document 45 Filed 12/08/20 Page 5 of 7 PageID #: 321




        For these reasons, Defendant’s proposed counterclaim is delayed. But delay alone is not

 enough. Morse, 290 F.3d at 800. To deny leave to amend, Plaintiff must also show it will suffer

 unfair prejudice if Defendant’s counterclaim is permitted.

    B. Prejudice

        Plaintiff’s primary argument for prejudice is the discrepancy in damages that Defendant

 seeks, which will cause a substantial increase in discovery. [DN 24 at 9; DN 38 at 8–9].

 Plaintiff’s complaint seeks unpaid insurance premiums while Defendant’s proposed counterclaim

 seeks compensatory damages flowing from the business closure. According to Plaintiff, this

 difference will require the Court to reopen fact discovery and will significantly increase the

 scope of such discovery.

        Despite Rule 15’s liberal standard, courts routinely deny leave to amend when a party

 seeks to introduce a new, expanded damages theory late in litigation. See Priddy v. Edelman,

 883 F.2d 438, 446–47 (6th Cir. 1989); Birchwood Conservancy v. Webb, 302 F.R.D. 422, 426–

 27 (E.D. Ky. 2014); Walker v. Bagshaw Trucking, Inc., No. 14-14, 2015 WL 12977345, at *1–2

 (E.D. Ky. Oct. 1, 2015); Wagner v. Jones, No. 3:09-cv-10, 2014 WL 12714600, at *1 (S.D. Iowa

 Dec. 17, 2014); McCarthy v. Komori Am. Corp., 200 F.R.D. 507, 509 (E.D. Pa. 2001). In

 Birchwood Conservancy, a judge in the Eastern District of Kentucky denied plaintiff’s motion

 for leave to assert an expanded damages theory late in the case. 302 F.R.D. at 427. Plaintiff’s

 original damages theory only sought compensatory and punitive damages related to property

 loss, but the proposed amended pleading also sought consequential damages. Id. at 426. The

 court denied leave to amend because “this expanded damages theory would increase the scope of

 discovery substantially” and “permitting [plaintiff] to so greatly expand the scope of the damages




                                                     5
Case 4:19-cv-00184-JHM-HBB Document 45 Filed 12/08/20 Page 6 of 7 PageID #: 322




 it seeks at such a late stage in the litigation would be unfair and unduly prejudicial to

 [d]efendants.” Id.

        This litigation proceeded as a relatively straightforward case to recover unpaid insurance

 premiums for quite some time—there was a complaint, answer, and a significant amount of

 discovery.   Only now, in the late stages of discovery, does Defendant attempt to inject

 significantly more complexity into the litigation through a counterclaim asserting a completely

 different damages theory than what the parties already litigated. Plaintiff convincingly argues

 this new theory would necessitate substantially more discovery, an argument that Defendant does

 not refute. The consequential damages that Defendant seeks will require additional discovery

 into Defendant’s business structure, Defendant’s profits, and the downstream contractual

 consequences of Plaintiff’s alleged breach. Allowing such an expansive amendment at this stage

 in litigation would be unduly prejudicial to Plaintiff. See Birchwood Conservancy, 302 F.R.D. at

 426. It would need to re-depose numerous witnesses, obtain expert witnesses to opine on lost

 profits, and file additional motions.

        If Defendant’s counterclaim arose from newly discovered facts, the liberal nature of Rule

 15 may outweigh the significant prejudice to Plaintiff. But as stated above, Defendant knew

 about these facts since late 2018. This substantial delay, coupled with the prejudice to Plaintiff,

 requires the Court to deny leave to amend.

                                         III. CONCLUSION

        For the reasons set forth above, IT IS HEREBY ORDERED that Defendant’s Motion

 for Leave to File Counterclaim [DN 30] is DENIED. Defendant’s counterclaim [DN 18] will be

 stricken from the record.




                                                     6
Case 4:19-cv-00184-JHM-HBB Document 45 Filed 12/08/20 Page 7 of 7 PageID #: 323




                                                             December 7, 2020

 cc:   Counsel of Record




                                         7
